DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 8 are objected to because of the following informalities:  
Claim 1:  the Examiner suggests the following correction for a grammatical error in line 5 “…portion that is thinner  than ends - - of - - the transparent portion…” 
Claim 3: the term “substantially” should be removed in order to have proper antecedent basis with claim 1. 
Claim 8:  it appears that the term “second end” in the phrase “…flexing the two opposed grippers around a tool base on the second end of the rigid handle…” should be changed to the “first end” since claim 7 recites the grippers are located at the first end of the handle. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,675,179. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations are anticipated by the claims of the ‘179 patent.  Claim 1 of this application recites two grippers, which is recited in claims 1 and 5 of ‘179.  Claim 1 of this application recites a transparent portion with a middle portion thinner than the ends, which is considered to be another way to describe the suture clearance cutaway recited in claim 7 and hourglass shape in claim 10 of ‘179.  Claims 3, 4, 5, and 6 correspond with claims 8, 9, 11 and 12 of ‘179, respectively.  

Allowable Subject Matter
Claims 7-12 are allowed. The following is an examiner’s statement of reasons for allowance:  Surgical instruments having a transparent portion are known, such as a forceps with transparent tips (120 & 120’) disclosed by USPAP 2014/0058425 (Porat).  Prior art also discloses tools for and methods of ophthalmic surgeries, such as the tool (160) for inserting a cannula (130) disclosed in US 5,968,058 (Richter et al.), having a means for gripping the cannula (indent 172) (see especially Figure 13; col 8, lines 28-54).   The prior art fails to disclose or render obvious an ophthalmic surgical method involving the use of a reversible tool having two opposed grippers at one end of the handle and a transparent portion on the opposite end of the handle, wherein the method involves moving fluids away from an ophthalmic wound via pressure applied by the transparent portion and applying sutures to the wound.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771